Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Allen Fletcher appeals a district court order denying his motion filed under Federal Rule of Civil Procedure 60(b)(6). We have reviewed the record and the district court’s order and find the court did not abuse its discretion in denying the motion. See Werner v. Carbo, 731 F.2d 204, 206 (4th Cir.1984) (stating standard of review). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.